                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF WISCONSIN

JAMONTE ALLGOOD,

                             Plaintiff,                                 ORDER
       v.
                                                                    19-cv-832-wmc
CO SGT. HERT, CO WEYCKER,
CO PEOTTER, LT. CUSHING, CO DENIAL,
and CO YANG,

                             Defendants.


       Pro se plaintiff Jamonte Allgood is proceeding on claims that defendants used

excessive force against him or failed to intervene to prevent the use of excessive force in

violation of the Eighth Amendment. Trial is scheduled to begin June 24, 2019. The court

held a final pretrial telephonic conference via telephone on June 12, 2019. Consistent with

the court’s rulings during the hearing, this matter is set for a final telephonic pretrial

conference on June 21, 2019, at 10:00 a.m., with counsel for defendants responsible for

initiating the call to chambers at (608) 264-5087.       By Wednesday, June 19, 2019,

defendants may also provide any legal support for its position that plaintiff may be

impeached with past disciplinary findings by DOC for lying.

       Among other matters, the court agreed to reserve on providing a spoiliation jury

instruction depending upon the testimony at trial. Additionally, defendants are directed

to produce to plaintiff and file by Friday, June 14, 2019:


            x   Any documents related to any investigation by GBCI into the July 22, 2017,

                use of force incident between Allgood and defendants.



                                             1
          x   A copy of any training protocols defendants intend to rely upon or reference

              during trial. (The court will review the redactions to determine whether

              Allgood is entitled to access to any of the redacted information or other

              related protocols.)

          x   A copy of the truncated video of events that took place on July 22, 2017, as

              discussed during the hearing.


       Finally, if he does so promptly, Allgood was granted permission to seek a writ

providing reasons for the production at trial of Sgt. Nys, with the court reserving on

actually doing so.

       SO ORDERED.

       Entered this 12th day of June, 2019.

                                         BY THE COURT:

                                         /s/
                                         ________________________________________
                                         WILLIAM M. CONLEY
                                         District Judge




                                              2
